DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 01 December 2021 is acknowledged.
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 December 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Karube (JP 60110287) in view of Aizawa (JP 2006325493), Okunaga (JP 2016136485) and Chawke (US 20140111901).
	With respect to claim 1, Karube discloses a cell stimulation device for stimulating cells being cultured in a culture medium.  The device includes an electron emission element that delivers electric charges to the cells using a surface electrode (Figure 1:5) and a lower electrode (Figure 1:3).  Karube teaches that the produced electrode pulse stimulates the cells and promotes their proliferation.  Karube, however, does not expressly state that the electron emission element feeds the electric charges to a gas phase or that the electron emission element includes an intermediate layer disposed between the lower and surface electrodes.
	Aizawa discloses a cell stimulation device for stimulating cells being cultured in a culture medium (Figure 1:70).  Aizawa uses an electron emission element (Figure 1:10) to feed electric charges to the culture medium via a gas flow.
	Okunaga discloses an electron emission element configured to produce an electric charge using a lower electrode (Figure 1:14), a surface electrode (Figure 1:11) and an intermediate layer (Figure 1:12, 13) disposed between the lower electrode and the surface electrode.  
	Before the effective filing date of the claimed invention, it would have been obvious to modify the Karube electron emission element to include an electron emission 

	The combination of Karube, Aizawa and Okunaga still differs from Applicant’s claimed invention because Karube does not appear to teach an electric charge collecting electrode.
	Chawke discloses a device for stimulating a biological sample (e.g. a cell culture medium) comprising an electron emission element (Figure 1:20) that feeds electric charges (Figure 1:50) to the culture medium (Figure 1:41) via a gas phase.  An electric charge collecting electrode (Figure 1:30) is in communication with the culture medium and acts as a ground that removes the produced electric current from the medium.
	Before the effective filing date of the claimed invention, it would have been obvious to further modify the Karube device to include an electric charge collecting electrode to collect electric charges from the culture medium.  As evidenced by Chawke, ground electrodes configured to dissipate an electric current and remove it from a medium are commonly used in the art and operate according to well-established prima facie obvious to apply a known technique (here, the provision of an electric charge collecting electrode) to a known device ready for improvement to yield predictable results.  See MPEP 2143.

	With respect to claims 3 and 4, Karube, Aizawa, Okunaga and Chawke disclose the combination as described above. The power supply taught by Okunaga is configured to apply a voltage between the lower electrode and the surface electrode.  Chawke teaches that a potential difference is formed between the electron emission element and the electric charge collecting electrode.  The Karube device, modified in view of these two references, would result in a configuration in which the current generated in the culture medium in the gas phase and the current generated in the culture medium form a loop current.  In the alternative, it is noted that apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (here, limitations directed to how different currents are generated by the electrodes) does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

	With respect to claim 5, Karube, Aizawa, Okunaga and Chawke disclose the combination as described above.  Chawke additionally shows that the electric charge collecting electrode is grounded (Figure 1:80).



	With respect to claim 10, Karube, Aizawa, Okunaga and Chawke disclose the combination as described above.  The selection of a specific distance between the surface electrode and the surface of the culture medium represents the optimization of a result effective variable.  It would have been obvious to arrive at an optimum value (e.g. 0.5 to 3 mm) through routine experimentation.

	With respect to claim 11, Karube, Aizawa, Okunaga and Chawke disclose the combination as described above.  Chawke further shows that the electric charge collecting electrode (Figure 1:30) is fixed to the culture container (Figure 1:40).

Allowable Subject Matter
Claims 2 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Harms (US 20170202156), Mitsushima (US 20170321331) and Kneule (US 20170084928) references teach the state of the art regarding electron emission elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799